EXHIBIT 10.1

GLOBAL EARTH ENERGY, INC.

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (the “Agreement”) dated as of April 22, 2013, by
and among GLOBAL EARTH ENERGY, INC., a Nevada corporation (the “Company”), MEIER
FRANKEL (the “Buyer”), and SYDNEY A. HARLAND and BETTY A. HARLAND (sometimes
collectively referred to as the “Harlands”).

WHEREAS, the Company, the Buyer, and the Harlands are executing and delivering
this Agreement in reliance upon the exemption from securities registration
afforded by Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated
by the United States Securities and Exchange Commission (the “SEC”) under the
Securities Act; and

WHEREAS, the Buyer wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, shares of the Company’s common
stock, par value $0.001 per share (the “Common Stock”); and

WHEREAS, the Harlands are joining in the execution of this Agreement as the
controlling stockholders of the Company;

NOW, THEREFORE, in consideration of the foregoing and the following mutual
covenants and agreements, the Company, the Buyer, and the Harlands hereby agree
as follows:

1.

Purchase and Sale of the Common Stock.

(a)

Common Stock.  Subject to the satisfaction (or waiver) of the conditions set
forth in this Agreement, the Company shall issue and sell to the Buyer, and the
Buyer agrees to purchase from the Company at the Closing (as defined below) an
amount of the Common Stock so that following the purchase, the Buyer shall own
90 percent of the issued and outstanding shares of the Common Stock.

(b)

Closing.  The closing (the “Closing”) of the purchase of the Common Stock by the
Buyer shall occur at the offices of Norman T. Reynolds Law Firm, 3262 Westheimer
Road, Suite 234, Houston, Texas 77098.  The Closing shall be on May 15, 2013, at
2:00 p.m., Houston, Texas Time (the “Closing”) subject to the notification of
satisfaction (or waiver) of the conditions to the Closing set forth in this
Agreement (or such later date as is mutually agreed to by the Company, the
Buyer, and the Harlands).  As used herein “Business Day” means any day other
than a Saturday, Sunday or other day on which commercial banks in New York City,
New York are authorized or required by law to remain closed.

(c)

Purchase Price and Delivery of the Common Stock.  The aggregate purchase price
for the Common Stock to be purchased by the Buyer (the “Purchase Price”) shall
be $2,000,000 which shall be paid by the Buyer as follows:

(i)

Payment of the Purchase Price.  On the Closing, the Buyer shall pay the Purchase
Price in the sum of $2,000,000 to the Company.  The payment to be made by the
Buyer on the Closing shall be made to Norman T. Reynolds Law Firm as Escrow
Agent by wire transfer of immediately available funds in accordance with the
Escrow Agent’s written wire instructions.  Upon receipt of the Purchase Price,
the Escrow Agent shall deliver the sum of $1,000,000 to the Harlands and such
funds owed by the Company to the Escrow Agent and other vendors of the Company
before the Closing.  The Escrow Agent shall deposit the remainder of the
Purchase Price into a bank account of the Company as designated by the Buyer for
working capital and ongoing legal and audit fees following the Closing.

(ii)

Delivery of the Common Stock.  On the Closing and upon receipt of the Purchase
Price, the Company shall deliver to the Buyer at the Closing the shares of the
Common Stock registered in the name of the Buyer, or its designee, by means of
The Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program,
with such shares of the Common Stock to be credited to the Buyer or its
designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system.  It is understood and agreed that on the Closing, the Company
will not have sufficient authorized shares of its Common Stock to afford the
Buyer with 90 percent of the issued and outstanding shares of the Common Stock
following the Closing and the issuance of additional shares the Common Stock to
the Harlands as described in Paragraph 1(c)(iii) below.  Therefore, the Harlands
agree to vote their shares of the Common Stock and their shares of the Series B
Preferred Stock defined below in order that the Company may increase its
authorized capital stock so that the Buyer, for no additional consideration,
will be able to receive an additional number of shares of the Common Stock to
bring its ownership of the Common Stock to 90 percent of the issued and
outstanding Common Stock of the Company.  In that regard, it is understood and
agreed that following the Closing, the Company shall prepare and file all
documents required by the laws of the State of Nevada and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) to increase the authorized
capital stock of the Company to 3,000,000,000 shares of the Common Stock.  In
addition, until such time as the Buyer has received all of the Common Stock to
which it is entitled hereunder, the Harlands shall vote their shares of the
Common Stock and the Series B Preferred Stock described in Paragraph 1(c)(iii)
below as instructed by the Buyer.





1




 

(iii)

Termination of Super Voting Rights.  The Harlands currently own 3,000,000 shares
of the Company’s Series B Preferred Stock, $0.001 per share (the “Series B
Preferred Stock”).  Pursuant to the Company’s Certificate of Designation
establishing the Series B Preferred Stock, a holder of shares of the Series B
Preferred Stock is entitled to the number of votes equal to the number of shares
of the Series B Preferred Stock held by such holder multiplied by 500 on all
matters submitted to a vote of our stockholders.  Following the payment of the
Purchase Price, the Harlands, the Company, and the Buyer agree that the
3,000,000 shares of the Series B Preferred Stock owned by the Harlands shall be
cancelled in exchange for 300,000,000 shares of the Common Stock.

(iv)

Prohibition on Subdivision or Combination of the Common Stock.  After the
Closing, the Company shall not, without the approval of a majority of the then
current stockholders of the Company who were stockholders of the Company
immediately before the Closing (A) subdivide the issued and outstanding shares
of the Common Stock (by any stock split, stock dividend, recapitalization or
otherwise) into a greater number of shares of the Common Stock, or (B) combine
the issued and outstanding shares of the Common Stock (by combination, reverse
stock split or otherwise) into a smaller number of shares of the Common Stock.

2.

Other Terms.  As additional consideration for the sale and purchase of the
Common Stock, the Company, the Buyer, and the Harlands agree as follows:

(a)

Spin-Off of the Subsidiary.  Following the Closing, at the request of the
Harlands, the Buyer shall permit the spin-off Knightsbridge Corporation, the
Subsidiary of the Company (the “Spin-Off”), to the then current stockholders of
the Company who were stockholders of the Company immediately before the Closing.
 All expenses of the Spin-Off shall be paid by the Harlands, with no expenses to
be paid by the Company.

(b)

Officers and Directors.  Upon the execution of this Agreement, Meier Frankel
shall be elected to the board of directors of the Company.  At the Closing, all
of the directors of the Company, with the exception of Sydney A. Harland and
Meier Frankel, and all of the officers of the Company, shall resign.
 Immediately, thereafter, Messrs. Harland and Frankel, as the Company’s
remaining directors, shall elect Meier Frankel as Chairman of the Board, Lee
Frankel, Norman L. Horowitz, Virginia Norfleet, Alexandra Federov, and Eric N.
Marton to serve as directors of the Company until such time as their successors
have been elected and qualified.  Sydney A. Harland shall continue to serve as a
director of the Company, until his successor is elected and qualified.  At the
same time, Messrs. Harland and Frankel shall elect Meier Frankel, Chairman of
the Board, Lee Frankel, President and Chief Executive Officer, Robert N.
Weingarten, Chief Financial Officer and Principal Accounting Officer, and
Schidly Jean-Baptiste, Secretary, to serve as officers of the Company until such
time as their successors have been elected and qualified.

3.

Representations and Warranties.  The Buyer represents and warrants as of the
Closing, as follows:

(a)

Authority.  The Buyer is an individual with the requisite power and authority to
enter into and to consummate the transactions contemplated in this Agreement to
which it is a party and otherwise to carry out its obligations hereunder and
thereunder.

(b)

No Public Sale or Distribution.  The Buyer is (i) acquiring the Common Stock for
its own account and not with a view towards, or for resale in connection with,
the public sale or distribution thereof, except pursuant to sales registered or
exempted under the Securities Act; provided, however, that by making the
representations herein, the Buyer does not agree to hold any of the shares of
the Common Stock for any minimum or other specific term and reserves the right
to dispose of the Common Stock at any time in accordance with or pursuant to a
registration statement or an exemption under the Securities Act.  The Buyer is
not a broker-dealer registered, or required to be registered, with the SEC under
the Exchange Act.  The Buyer is acquiring the Common Stock hereunder in the
ordinary course of its business.  The Buyer does not presently have any
agreement or understanding, directly or indirectly, with any Person to
distribute any of the shares of the Common Stock.





2




 

(c)

Accredited Investor Status.  The Buyer is an “accredited investor” as that term
is defined in Rule 501(a) of Regulation D.

(d)

Reliance on Exemptions.  The Buyer understands that the shares of the Common
Stock are being offered and sold to it in reliance on specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying in part upon the truth and accuracy of, and the
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of the Buyer
to acquire the Common Stock.

(e)

Information.  The Buyer and its advisors, if any, have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Common Stock which have been
requested by the Buyer, including, but not limited to the Company’s SEC
Documents (defined below).  The Buyer and its advisors, if any, have been
afforded the opportunity to ask questions of the Company.  Neither such
inquiries nor any other due diligence investigations conducted by the Buyer or
its advisors, if any, or its representatives shall modify, amend or affect the
Buyer’s right to rely on the Company’s representations and warranties contained
herein.  The Buyer understands that its investment in the Common Stock involves
a high degree of risk.  The Buyer has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision
with respect to its acquisition of the Common Stock.

(f)

No Governmental Review.  The Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Common Stock or the fairness or
suitability of the investment in the Common Stock nor have such authorities
passed upon or endorsed the merits of the offering of the Common Stock.

(g)

Transfer or Resale.  The Buyer understands that (i) the shares of the Common
Stock have not been and are not being registered under the Securities Act or any
state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, (B) the Buyer shall
have delivered to the Company an opinion of counsel, in a generally acceptable
form, to the effect that such shares of the Common Stock to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration, or (C) the Buyer provides the Company with reasonable
assurance that such shares of the Common Stock can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A promulgated under the Securities
Act, as amended, or a successor rule thereto (collectively, “Rule 144”); (ii)
any sale of the shares of the Common Stock made in reliance on Rule 144 may be
made only in accordance with the terms of Rule 144 and further, if Rule 144 is
not applicable, any resale of the shares of the Common Stock under circumstances
in which the seller, or the Person as defined in Paragraph 4(r) hereof through
whom the sale is made, may be deemed to be an underwriter, as that term is
defined in the Securities Act, may require compliance with some other exemption
under the Securities Act or the rules and regulations of the SEC thereunder; and
(iii) neither the Company nor any other Person is under any obligation to
register the shares of the Common Stock under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder.  The shares of the Common Stock may be pledged in connection with a
bona fide margin account or other loan or financing arrangement secured by the
shares of the Common Stock and such pledge of shares of the Common Stock shall
not be deemed to be a transfer, sale or assignment of the shares of the Common
Stock hereunder, and the Buyer while effecting a pledge of shares of the Common
Stock shall not be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement,
including, without limitation, this Paragraph 3(g).

(h)

Legends.  The Buyer understands that the certificates or other instruments
representing the shares of the Common Stock shall bear any legend as required by
the “blue sky” laws of any state and a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
stock certificates):





3




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.
 THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I)
IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR 144A UNDER SAID ACT.  NOTWITHSTANDING
THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the shares of the Common Stock
upon which it is stamped, if, unless otherwise required by state securities
laws, (i) such shares of the Common Stock are registered for resale under the
Securities Act, (ii) in connection with a sale, assignment or other transfer,
such holder provides the Company with an opinion of counsel, in a generally
acceptable form, to the effect that such sale, assignment or transfer of the
shares of the Common Stock may be made without registration under the applicable
requirements of the Securities Act, or (iii) such holder provides the Company
with reasonable assurance that the shares of the Common Stock can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A.  The Company shall
bear all fees and expenses related to the removal of the legend and issuance of
any new unlegended shares of the Common Stock.

(i)

Validity; Enforcement.  This Agreement, has been duly and validly authorized,
executed and delivered on behalf of the Buyer and shall constitute the legal,
valid and binding obligations of the Buyer enforceable against the Buyer in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

(j)

No Conflicts.  The execution, delivery and performance by the Buyer of this
Agreement, and the consummation by the Buyer of the transactions contemplated
hereby and thereby will not (i) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Buyer is a
party), (ii) result in a violation of any law, rule, regulation, order, judgment
or decree (including federal and state securities laws) applicable to the Buyer,
except for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Buyer to perform its obligations hereunder.

(k)

Residency.  The Buyer is domiciled in the jurisdiction specified herein.

(l)

Certain Trading Activities.  The Buyer has not directly or indirectly, nor has
any Person acting on behalf of or pursuant to any understanding with the Buyer,
engaged in any transactions in the securities of the Company (including without
limitation, any Short Sales involving the Company’s securities) since the time
that the Buyer and the Company first discussed an investment in the Company.
 The Buyer covenants that neither it nor any Person acting on its behalf or
pursuant to any understanding with it will engage in any transaction in the
securities of the Company (including Short Sales) prior to the time that the
transactions contemplated by this Agreement are publicly disclosed pursuant to
Paragraph 5(g).  “Short Sales” include, without limitation, all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Exchange Act and
all types of direct and indirect stock pledges, forward sale contracts, options,
puts, calls, swaps and similar arrangements (including on a total return basis),
and sales and other transactions through non-U.S. broker dealers or foreign
regulated brokers.

(m)

General Solicitation.  The Buyer is not purchasing the Common Stock as a result
of any advertisement, article, notice or other communication regarding the
Common Stock published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar.

4.

Representations and Warranties of the Company.  The Company represents and
warrants to the Buyer as of the Closing, that, except as otherwise set forth in
the SEC Documents (as defined herein) or otherwise on the schedule of exceptions
delivered to the Buyer in connection with the execution of this Agreement (the
“Schedules”):





4




 

(a)

Organization and Qualification.  The Company and its Subsidiaries are entities
duly organized and validly existing in good standing under the laws of the
jurisdiction in which they were formed, and have the requisite power and
authority to own their properties and to carry on their business as now being
conducted.  Each of the Company and its Subsidiaries is duly qualified as a
foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect.
 As used in this Agreement, (i) “Subsidiaries” means the entities set forth in
the Company’s most recent SEC Documents (hereinafter defined), and (ii)
“Material Adverse Effect” means any material adverse effect on the business,
properties, assets, operations, results of operations, condition (financial or
otherwise) or prospects of the Company and its Subsidiaries, taken as a whole,
or on the transactions contemplated hereby or by the agreements and instruments
to be entered into in connection herewith, or on the authority or ability of the
Company to perform its obligations hereunder.  The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any liens, and all the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities.  For purposes of this Agreement, “Lien” means, with
respect to any property, any mortgage, pledge, hypothecation, assignment,
security interest, tax lien, pledge, charge, or other lien, charge, easement or
encumbrance.

(b)

Authorization; Enforcement; Validity.  The Company has the requisite power and
authority to enter into and perform its obligations under this Agreement and
each of the other agreements entered into by the Company hereto in connection
with the transactions contemplated by this Agreement and to issue the shares of
the Common Stock in accordance with the terms hereof.  The execution and
delivery of this Agreement by the Company and the consummation by the Company of
the transactions contemplated hereby and thereby, including, without limitation,
the issuance of the shares of the Common Stock, have been duly authorized by the
Company’s board of directors and other than the filing of a Form D under
Regulation D of the Securities Act and applicable state law, no further filing,
consent, or authorization is required by the Company, its board of directors or
its stockholders.  This Agreement to which the Company and/or any Subsidiary is
a party have been duly executed and delivered by the Company and/or such
Subsidiary, as applicable, and constitute the legal, valid and binding
obligations of the Company and/or such Subsidiary, as applicable, enforceable
against the Company and/or such Subsidiary, as applicable, in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies and
except as rights to indemnification and to contribution may be limited by
federal or state securities law.

(c)

Issuance of the Common Stock.  The issuance of the shares of the Common Stock is
duly authorized and upon issuance in accordance with the terms hereof shall be
free from all taxes, liens and charges with respect to the issue thereof.
 Subject to the representations and warranties of the Buyer in this Agreement,
the offer and issuance by the Company of the shares of the Common Stock is
exempt from registration under the Securities Act.

(d)

No Conflicts.  The execution, delivery and performance of this Agreement by the
Company and its Subsidiaries and the consummation by the Company and its
Subsidiaries of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of the shares of the Common Stock) will not (i)
result in a violation of the Articles of Incorporation of the Company, as
defined in Paragraph 4(q), or the Bylaws of the Company, as defined in Paragraph
4(q), or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, except to the extent such conflict, default or
termination right would not reasonably be expected to have a Material Adverse
Effect, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations
and the rules and regulations of the OTC Markets QB (the “Principal Market”)
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected except, in
the case of clause (ii) or (iii) above, to the extent such violations would not
reasonably be expected to have a Material Adverse Effect.





5




(e)

Consents.  Except as otherwise specified herein, the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by this Agreement, in
each case in accordance with the terms hereof or thereof.  All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence have been obtained or effected on
or prior to the Closing, and the Company is unaware of any facts or
circumstances which might prevent the Company from obtaining or effecting any of
the registration, application or filings pursuant to the preceding sentence.

(f)

Acknowledgment Regarding the Buyer’s Purchase of the Common Stock.  The Company
acknowledges and agrees that the Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby and thereby and that prior to the Closing, the Buyer is not
(i) an officer or director of the Company, (ii) an “affiliate” of the Company or
any of its Subsidiaries, as defined in Rule 144, or (iii) to its knowledge, a
“beneficial owner” of more than 10% of the shares of the Common Stock as defined
for purposes of Rule 13d-3 of the Exchange Act.  The Company further
acknowledges that the Buyer is not acting as a financial advisor or fiduciary of
the Company or any of its Subsidiaries, or in any similar capacity, with respect
to this Agreement and the transactions contemplated hereby, and any advice given
by the Buyer or any of its representatives or agents in connection with this
Agreement and the transactions contemplated hereby is merely incidental to the
Buyer’s purchase of the shares of the Common Stock.  The Company further
represents to the Buyer that the Company’s decision to enter into this Agreement
has been based solely on the independent evaluation by the Company and its
representatives.

(g)

No General Solicitation; Placement Agent’s Fees.  Neither the Company, nor any
of its Subsidiaries or affiliates, nor any Person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising within
the meaning of Regulation D in connection with the offer or sale of the shares
of the Common Stock.  The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commissions other
than for Persons engaged by the Buyer or its investment advisor relating to or
arising out of the transactions contemplated hereby.  The Company shall pay, and
hold the Buyer harmless against, any liability, loss or expense, including,
without limitation, attorney’s fees and out-of-pocket expenses, arising in
connection with any such claim.

(h)

No Integrated Offering.  None of the Company, its Subsidiaries, any of their
affiliates, or any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of any of
the shares of the Common Stock under the Securities Act or cause this offering
of the shares of the Common Stock to be integrated with prior offerings by the
Company for purposes of the Securities Act or any applicable stockholder
approval provisions, including, without limitation, under the rules and
regulations of any exchange or automated quotation system on which any of the
securities of the Company are listed or designated.  None of the Company, its
Subsidiaries, their affiliates or any Person acting on its or their behalf will
take any action or steps referred to in the preceding sentence that would
require registration of any of the shares of the Common Stock under the
Securities Act or cause the offering of the shares of the Common Stock to be
integrated with other offerings.

(i)

Application of Takeover Protections; Rights Agreement.  The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Articles of Incorporation of the Company or
the laws of the jurisdiction of its incorporation which is or could become
applicable to the Buyer as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company’s issuance of the shares
of the Common Stock and the Buyer’s ownership of the shares of the Common Stock.
 The Company has not adopted a stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of shares of the Common Stock
or a change in control of the Company.

(j)

SEC Documents; Financial Statements.  During the two years prior to the date
hereof, the Company has filed or furnished all reports, schedules, forms,
statements and other documents required to be filed or furnished by it with the
SEC pursuant to the reporting requirements of the Exchange Act (all of the
foregoing filed or furnished prior to the date hereof and all exhibits included
therein and financial statements, notes and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “SEC
Documents”).  





6




The Company has delivered to the Buyer or its respective representatives true,
correct and complete copies of each of the SEC Documents not available on the
EDGAR system that have been requested by the Buyer.  As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the Exchange Act and the rules and regulations of the SEC promulgated
thereunder applicable to the SEC Documents, and none of the SEC Documents, at
the time they were filed with the SEC, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto as in effect as of the
time of filing.  Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements, and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal year-end audit adjustments.  No other
information provided by or on behalf of the Company to the Buyer which is not
included in the SEC Documents, including, without limitation, information
referred to in Paragraph 3(e) of this Agreement, contains any untrue statement
of a material fact or omits to state any material fact necessary in order to
make the statements therein not misleading, in the light of the circumstance
under which they are or were made.

(k)

Absence of Certain Changes.  Since the date of the Company’s most recent audited
or reviewed financial statements contained in a Form 10-K or Form 10-Q, there
has been no material adverse change and no material adverse development in the
business, assets, liabilities, properties, operations, condition (financial or
otherwise), results of operations or prospects of the Company or its
Subsidiaries.  Since the date of the Company’s most recent audited financial
statements contained in a Form 10-K or Form 10-Q, neither the Company nor any of
its Subsidiaries has (i) declared or paid any dividends, (ii) sold any assets,
individually or in the aggregate, in excess of $50,000 outside of the ordinary
course of business or (iii) had capital expenditures, individually or in the
aggregate, in excess of $50,000.  Neither the Company nor any of its
Subsidiaries has taken any steps to seek protection pursuant to any bankruptcy
law nor does the Company have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy proceedings or any actual
knowledge of any fact which would reasonably lead a creditor to do so.  The
Company and its Subsidiaries, individually and on a consolidated basis, are not
as of the date of the Closing, and after giving effect to the transactions
contemplated hereby to occur at the Closing, will not be Insolvent (as defined
below).  For purposes of this Paragraph 4(k), “Insolvent” means, with respect to
the Company, on a consolidated basis with its Subsidiaries, (i) the present fair
saleable value of the Company’s and its Subsidiaries’ assets is less than the
amount required to pay the Company’s and its Subsidiaries’ total Indebtedness as
defined in Paragraph 4(r), (ii) the Company and its Subsidiaries are unable to
pay their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured, or (iii) the Company and its
Subsidiaries intend to incur or believe that they will incur debts that would be
beyond their ability to pay as such debts mature.  The Company has not engaged
in business or in any transaction, and is not about to engage in business or in
any transaction, for which the Company’s remaining assets constitute
unreasonably small capital.

(l)

No Undisclosed Events, Liabilities, Developments or Circumstances.  No event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to the Company, its Subsidiaries or their
respective business, properties, prospects, operations or financial condition,
that would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by the Company of its shares of the Common
Stock and which has not been publicly announced.





7




(m)

Conduct of Business; Regulatory Permits.  Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Articles of
Incorporation, any certificate of designation, preferences or rights of any
other outstanding series of preferred stock of the Company or Bylaws or their
organizational charter or Articles of Incorporation or Bylaws, respectively.
 Neither the Company nor any of its Subsidiaries is in violation of any
judgment, decree or order or any law, statute, ordinance, rule or regulation
applicable to the Company or any of its Subsidiaries, and neither the Company
nor any of its Subsidiaries will conduct its business in violation of any of the
foregoing, except in all cases for possible violations which would not,
individually or in the aggregate, have a Material Adverse Effect.  Without
limiting the generality of the foregoing, the Company is not in violation of any
of the rules, regulations or requirements of the Principal Market and has no
knowledge of any facts or circumstances that would reasonably lead to delisting
or suspension of the shares of the Common Stock by the Principal Market in the
foreseeable future.  Since April 17, 2006, following the change in the Company’s
corporate name from International Development Corp. to Global Wataire, Inc., the
shares of the Common Stock was quoted on the OTC Bulletin Board under the symbol
“GWTE.OB.”  Beginning in July 2001, until December 9, 2004, the Company’s symbol
was “OZLU.OB.”  When the Company changed its corporate name from Ozolutions,
Inc. to International Development Corp. on December 9, 2004, its symbol changed
to “IDVL.OB.”  Subsequently, when the Company changed its corporate name to
Global Earth Energy, Inc. on February 5, 2008, its symbol changed to “GEEG.OB.”
 The Company’s symbol was changed on May 20, 2009, to “GLER.OB.”  Since,
February 2011, the shares of the Common Stock have been quoted on the OTCQB
maintained by the OTC Markets.  Since February 2011, (i) the shares of the
Common Stock has been designated for quotation on the Principal Market, (ii)
trading in the shares of the Common Stock has not been suspended by the SEC or
the Principal Market, and (iii) the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
or delisting of the shares of the Common Stock from the Principal Market.  The
Company and its Subsidiaries possess all certificates, authorizations and
permits issued by the appropriate regulatory authorities necessary to conduct
their respective businesses, except where the failure to possess such
certificates, authorizations or permits would not have, individually or in the
aggregate, a Material Adverse Effect, and neither the Company nor any such
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit.

(n)

Foreign Corrupt Practices.  Neither the Company nor any of its Subsidiaries nor
any director, officer, agent, employee or other Person acting on behalf of the
Company or any of its Subsidiaries has, in the course of its actions for, or on
behalf of, the Company or any of its Subsidiaries (i) used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

(o)

Sarbanes-Oxley Act.  The Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof, and any and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of the date hereof.

(p)

Transactions With Affiliates.  None of the officers, directors or employees of
the Company or any of its Subsidiaries is presently a party to any transaction
with the Company or any of its Subsidiaries (other than for ordinary course
services as employees, officers or directors), including any contract, agreement
or other arrangement providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Company or any of its Subsidiaries, any corporation,
partnership, trust or other entity in which any such officer, director, or
employee has a substantial interest or is an officer, director, trustee or
partner.

(q)

Equity Capitalization.  As of the date of the Closing, the authorized capital
stock of the Company shall consist of (i) 844,828,987 shares of shares of the
Common Stock, of which as of March 5, 2013, 480,963,485 are issued and
outstanding.  In addition, as of March 5, 2013, the Company has four series of
preferred stock designated as follows: (i) 10,000 shares have been designated as
Series A Preferred Stock, none of which are issued or outstanding; (ii)
5,000,000 shares have been designated as Series B Preferred Stock, 3,000,000 of
which are issued and outstanding; (iii) 15,000,000 shares have been designated
as Series C Preferred Stock, none of which are issued or outstanding; and (iv)
13,000,000 shares of Series D Preferred Stock, none of which are issued or
outstanding.  In addition, the Company has issued a warrant for the purchase of
20,000,000 shares of the Common Stock.  All of such outstanding shares have
been, or upon issuance will be, validly issued and are fully paid and
nonassessable.  As of the Closing of this Agreement, except as disclosed this
Agreement and in the SEC Documents, (i) none of the Company’s capital stock is
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company; (ii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional capital stock of the Company or any of its Subsidiaries or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of its
Subsidiaries; (iii) there are no outstanding debt securities, notes, credit
agreements, loan or credit facilities or other agreements, documents or
instruments evidencing Indebtedness, as defined in Paragraph 4(r), of the
Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (iv) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the Securities Act; (v) there
are no outstanding securities or instruments of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to purchase, repurchase,
retire or redeem a security of the Company or any of its Subsidiaries; (vi)
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the shares of the Common
Stock; (vii) the Company does not have any stock appreciation rights or “phantom
stock” plans or agreements or any similar plan or agreement; and (viii) the
Company and its Subsidiaries have no liabilities or obligations required to be
disclosed in the SEC Documents but not so disclosed in the SEC Documents, other
than those incurred in the ordinary course of the Company’s or its Subsidiaries’
respective businesses and which, individually or in the aggregate, do not or
would not have a Material Adverse Effect. The Company has furnished to the Buyer
through the SEC’s EDGAR system, true, correct and complete copies of the
Company’s Articles of Incorporation, as amended and as in effect on the date
hereof (the “ Articles of Incorporation”), and the Company’s Bylaws, as amended
and as in effect on the date hereof (the “ Bylaws”), and the terms of all
securities convertible into, or exercisable or exchangeable for, shares of
shares of the Common Stock and the material rights of the holders thereof in
respect thereto.

(r)

Indebtedness and Other Contracts.  Except as disclosed in the SEC Documents,
neither the Company nor any of its Subsidiaries (i) has any outstanding
Indebtedness, as defined below, (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
term of or in default under any contract, agreement or instrument relating to
any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect.  For purposes of this Agreement: (x)
“Indebtedness” of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with generally accepted accounting principles)
(other than trade payables entered into in the ordinary course of business), (C)
all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (A)
through (G) above; (y) “Contingent Obligation” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto; and
(z) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.





8




(s)

Absence of Litigation.  Except as disclosed in the SEC Documents, there is no
action, suit, proceeding, inquiry or investigation before or by the Principal
Market, any court, public board, government agency, self-regulatory organization
or body pending or, to the knowledge of the Company, threatened against or
affecting the Company or any of its Subsidiaries, the shares of the Common Stock
or any of the Subsidiaries or any of the Company’s or its Subsidiaries’ officers
or directors which is outside of the ordinary course of business or individually
or in the aggregate material to the Company.

(t)

Insurance.  The Company and each of its Subsidiaries do not have any insurance
coverage.

(u)

Employee Relations.

(i)

Neither the Company nor any of its Subsidiaries is a party to any collective
bargaining agreement or employs any member of a union.  The Company and its
Subsidiaries believe that their relations with their employees are good.  No
executive officer of the Company (as defined in Rule 501(f) of the Securities
Act) or any of its Subsidiaries has notified the Company or any such Subsidiary
that such officer intends to leave the Company or any such Subsidiary or
otherwise terminate such officer’s employment with the Company or any such
Subsidiary.  No executive officer of the Company or any of its Subsidiaries is,
or is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters.

(ii)

The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(iii)

To the knowledge of the Company, no key employee or group of employees has any
plans to terminate employment with the Company or any Subsidiary.

(v)

Title.  Except as disclosed in the SEC Documents, the Company and its
Subsidiaries have good and marketable title in fee simple to all real property
and good and marketable title to all personal property owned by them which is
material to the business of the Company and its Subsidiaries, in each case free
and clear of all liens, encumbrances and defects except such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries.  Any real property and facilities held under lease by the Company
or any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and facilities by the
Company and its Subsidiaries.

(w)

Subsidiary Rights.  The Company has the unrestricted right to vote, and (subject
to limitations imposed by applicable law) to receive dividends and distributions
on, all capital securities of its Subsidiaries as owned by the Company.

(x)

Tax Status.  The Company and each of its Subsidiaries (i) has made or filed all
foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith, and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
 There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company know of no
basis for any such claim.

(y)

Internal Accounting and Disclosure Controls.  Except as disclosed in the SEC
Documents, the Company and each of its Subsidiaries maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset and liability accountability, (iii)
access to assets or incurrence of liabilities is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any difference.  Except as disclosed in the SEC Documents, the
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-14 under the Exchange Act) that are effective in ensuring that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the rules and forms of the SEC,
including, without limitation, controls and procedures designed in to ensure
that information required to be disclosed by the Company in the reports that it
files or submits under the Exchange Act is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure.  Except as disclosed in the SEC
Documents, during the twelve months prior to the date hereof, neither the
Company nor any of its Subsidiaries have received any notice or correspondence
from any accountant relating to any potential material weakness in any part of
the system of internal accounting controls of the Company or any of its
Subsidiaries.





9




 

(z)

Off Balance Sheet Arrangements.  There is no transaction, arrangement, or other
relationship between the Company or any of its Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its Exchange Act filings and is not so disclosed or
that otherwise would be reasonably likely to have a Material Adverse Effect.

(aa)

Investment the Company Status.  The Company is not, and upon consummation of the
sale of the shares of the Common Stock will not be, an “investment company,” a
company controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment the Company Act of 1940, as amended.

(bb)

Transfer Taxes.  On the Closing, all stock transfer or other taxes (other than
income or similar taxes) which are required to be paid in connection with the
sale and transfer of the shares of the Common Stock to be sold to the Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

(cc)

Acknowledgement Regarding the Buyer’s Trading Activity.  It is understood and
acknowledged by the Company (i) that following the public disclosure of the
transactions contemplated in this Agreement, in accordance with the terms
thereof, the Buyer has not been asked by the Company or its Subsidiaries to
agree, nor has the Buyer agreed with the Company or its Subsidiaries, to desist
from purchasing or selling, long and/or short, securities of the Company, or
“derivative” securities based on securities issued by the Company or to hold the
shares of the Common Stock for any specified term; (ii) that the Buyer, and
counter parties in “derivative” transactions to which the Buyer is a party,
directly or indirectly, presently may have a “short” position in the shares of
the Common Stock which were established prior to the Buyer’s knowledge of the
transactions contemplated in this Agreement, and (iii) that the Buyer shall not
be deemed to have any affiliation with or control over any arm’s length counter
party in any “derivative” transaction.  The Company further understands and
acknowledges that following the public disclosure of the transactions
contemplated in this Agreement, in accordance with the terms thereof, the Buyer
may engage in hedging and/or trading activities at various times during the
period that the shares of the Common Stock are outstanding, including, without
limitation, during the periods that the value of the shares of the Common Stock
deliverable with respect to shares of the Common Stock are being determined and
(b) such hedging and/or trading activities, if any, can reduce the value of the
existing stockholders’ equity interest in the Company both at and after the time
the hedging and/or trading activities are being conducted.  The Company
acknowledges that such aforementioned hedging and/or trading activities do not
constitute a breach of this Agreement, the shares of the Common Stock, or any of
the documents executed in connection herewith.

(dd)

Registration Eligibility.  The Company is eligible to register the shares of the
Common Stock for resale by the Buyer using Form S-1 promulgated under the
Securities Act, subject to the requirements of Rule 415 promulgated by the SEC.

(ee)

Manipulation of Price.  The Company and its Subsidiaries have not, and to the
Company’s knowledge no one acting on their behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the shares of the Common Stock, (ii) sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
shares of the Common Stock, or (iii) paid or agreed to pay to any person any
compensation for soliciting another to purchase any other securities of the
Company.





10




 

(ff)

Disclosure.  The Company confirms that neither it nor any other Person acting on
its behalf has provided the Buyer or its agents or counsel with any information
that constitutes or could reasonably be expected to constitute material,
nonpublic information.  The Company understands and confirms that the Buyer will
rely on the foregoing representations in effecting transactions in securities of
the Company.  All disclosure provided to the Buyer regarding the Company and its
Subsidiaries, their business and the transactions contemplated by this
Agreement, including the Schedules and Exhibits hereto and thereto, furnished by
or on behalf of the Company is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made herein or therein, in the light of the
circumstances under which they were made, not misleading.  No press release
issued by the Company or its Subsidiaries during the twelve months preceding the
date of this Agreement contained at the time of release any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they are made, not misleading.  No event or
circumstance has occurred or information exists with respect to the Company or
any of its Subsidiaries or its or their business, assets, liabilities,
properties, prospects, operations or conditions (financial or otherwise), which,
under applicable law, rule or regulation, requires public disclosure at or
before the date hereof or announcement by the Company but which has not been so
publicly announced or disclosed.

5.

Covenants.

(a)

Best Efforts.  Each party shall use its reasonable best efforts timely to
satisfy each of the conditions to be satisfied by it as provided in this
Agreement.

(b)

Form D and Blue Sky.  The Company agrees to file a Form D with respect to the
shares of the Common Stock as required under Regulation D and to provide a copy
thereof to the Buyer promptly after such filing.  The Company shall, on or
before the Closing, take such action as the Company shall reasonably determine
is necessary in order to obtain an exemption for or to qualify the shares of the
Common Stock for sale to the Buyer at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification), and shall provide
evidence of any such action so taken to the Buyer promptly after the Closing.
 The Company shall make all filings and reports relating to the offer and sale
of the shares of the Common Stock required under applicable securities or “Blue
Sky” laws of the states of the United States following the Closing.

(c)

Reporting Status.  Until the date on which the Buyer shall have sold all the
shares of the Common Stock, and none of the shares of the Common Stock is
outstanding (the “Reporting Period”), the Company shall timely file all reports
required to be filed with the SEC pursuant to the Exchange Act, and the Company
shall not terminate its status as an issuer required to file reports under the
Exchange Act even if the Exchange Act or the rules and regulations thereunder
would no longer require or otherwise permit such termination.

(d)

Use of Proceeds.  The Company will use the proceeds from the sale of the shares
of the Common Stock for working capital purposes including repayment of certain
existing debt.

(e)

Fees.  The Company shall reimburse Norman T. Reynolds Law Firm, or its
designee(s), in addition to any other expense amounts paid to the Buyer prior to
the date of this Agreement, for all reasonable costs and expenses incurred in
connection with the transactions contemplated in this Agreement and due
diligence in connection therewith, which amount shall be non-accountable.  The
Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or broker’s commissions other than for Persons engaged
by the Buyer relating to or arising out of the transactions contemplated in this
Agreement, including, without limitation, any fees payable to Norman T. Reynolds
Law Firm.  The Company shall pay, and hold the Buyer harmless against, any
liability, loss or expense, including, without limitation, reasonable attorney’s
fees and out-of-pocket expenses, arising in connection with any claim relating
to any such payment.

(f)

Pledge of the Common Stock.  The Company acknowledges and agrees that the shares
of the Common Stock may be pledged by the Buyer in connection with a bona fide
margin agreement or other loan or financing arrangement that is secured by the
shares of the Common Stock.  The pledge of shares of the Common Stock shall not
be deemed to be a transfer, sale or assignment of the shares of the Common Stock
hereunder, and the Buyer in effecting a pledge of shares of the Common Stock
shall not be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement.  The
Company hereby agrees to execute and deliver such documentation as a pledgee of
the shares of the Common Stock may reasonably request in connection with a
pledge of the shares of the Common Stock to such pledgee by an Investor.





11




 

(g)

Disclosure of Transactions and Other Material Information.

(i)

On or before 8:30 a.m., New York City, New York Time, on the fourth Business Day
following the date of this Agreement, the Company shall file a Current Report on
Form 8-K describing the terms of the transactions contemplated in this Agreement
in the form required by the Exchange Act and attaching, unless the Company shall
elect to defer the filing of exhibits as permitted by the Exchange Act, the “8-K
Filing.”  From and after the filing of the 8-K Filing with the SEC, the Company
shall have disclosed any material nonpublic information delivered to the Buyer
by the Company or any of its Subsidiaries, or any of their respective officers,
directors, employees, stockholders, representatives or agents.  The Company
shall not, and shall cause each of its Subsidiaries and its and each of their
respective officers, directors, employees and agents, not to, provide the Buyer
with any material, nonpublic information regarding the Company or any of its
Subsidiaries from and after the filing of the 8-K Filing with the SEC without
the express written consent of the Buyer.  In the event of a breach of the
foregoing covenant by the Company, or any of its Subsidiaries, or any of its or
their respective officers, directors, employees and agents, in addition to any
other remedy provided herein, the Buyer shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, nonpublic information without the prior approval by the
Company, its Subsidiaries, or any of its or their respective officers,
directors, employees or agents.  The Buyer shall not have any liability to the
Company, any of its Subsidiaries, or any of its or their respective officers,
directors, employees, stockholders or agents, for any such disclosure.  Subject
to the foregoing, none of the Company, its Subsidiaries or the Buyer shall issue
any press releases or any other public statements with respect to the
transactions contemplated hereby; provided, however, that the Company shall be
entitled, without the prior approval of the Buyer, to make any press release or
other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith, and (ii) as is
required by applicable law and regulations, provided that in the case of clause
(i) the Buyer shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release.  Without the
prior written consent of the Buyer, neither the Company nor any of its
Subsidiaries shall disclose the name of the Buyer in any filing, announcement,
release or otherwise.

(ii)

In the event of a breach of the foregoing covenant by the Company or any of its
Subsidiaries, or any of its or their respective officers, directors, employees,
stockholders, representatives and agents, in addition to any other remedy
provided herein, the Buyer shall have the right to make a public disclosure, in
the form of a press release, public advertisement or otherwise, of such
material, nonpublic information without the prior approval by the Company or any
of its Subsidiaries or any of its or their respective officers, directors,
employees, stockholders, representatives or agents.  The Buyer shall not have
any liability to the Company or its Subsidiaries or any of its or their
respective officers, directors, employees, stockholders, representatives or
agents, for any such disclosure.

(h)

Conduct of Business.  The business of the Company and its Subsidiaries shall not
be conducted in violation of any law, ordinance or regulation of any government,
or any department or agency thereof or any governmental entity, except where
such violations would not result, either individually or in the aggregate, in a
Material Adverse Effect.

(i)

No Short Position.  The Buyer and any of its affiliates do not have an open
short position in the Common Stock.

(j)

Legend.  Certificates evidencing the shares of the Common Stock shall not
contain any legend, including the legend set forth above, (A) while a
registration statement covering the resale of such security is effective under
the Securities Act, provided, however, that the Buyer’s prospectus delivery
requirements under the Securities Act will remain applicable, or (B) following
any sale of the shares of the Common Stock pursuant to Rule 144, or (C) if the
shares of the Common Stock are eligible for sale under Rule 144, or (D) if such
legend is not required under applicable requirements of the Securities Act,
including judicial interpretations and pronouncements issued by the Staff of the
SEC.  Subject to the foregoing, upon written request of the Buyer to have such
legend removed, the Company shall cause its counsel to issue a legal opinion to
the Company’s transfer agent promptly after the effective date of any
registration statement, the “Effective Date,” if required by the Company’s
transfer agent to effect the removal of the legend hereunder.  The Company
agrees that following the Effective Date or at such time as such legend is no
longer required under this Paragraph 5(j), it will, no later than three trading
days following the delivery by the Buyer to the Company or the Company’s
transfer agent of a certificate representing the shares of the Common Stock
issued with a restrictive legend, deliver or cause to be delivered to the Buyer
a certificate representing the shares of the Common Stock that is free from all
restrictive and other legends.  The Company may not make any notation on its
records or give instructions to any transfer agent of the Company that
enlarge(s) the restrictions on transfer set forth herein.





12




 

(k)

Publicity.  The Company and the Buyer shall have the right to approve, before
issuance any press release or any other public statement with respect to the
transactions contemplated hereby made by any party; provided, however, that the
Company shall be entitled, without the prior approval of the Buyer, to issue any
press release or other public disclosure with respect to such transactions
required under applicable securities or other laws or regulations provided, that
the Company shall use its commercially reasonable best efforts to consult the
Buyer in connection with any such press release or other public disclosure prior
to its release and the Buyer shall be provided with a copy thereof upon release
thereof.

6.

Conditions to the Company’s Obligation to Sell.  The obligation of the Company
hereunder to issue and sell the shares of the Common Stock to the Buyer at the
Closing is subject to the satisfaction, at or before the Closing, of each of the
following conditions, provided that these conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion by
providing the Buyer with prior written notice thereof:

(a)

The Buyer shall have delivered the sum of $2,000,000 to the Escrow Agent by wire
transfer of immediately available funds pursuant to the written wire
instructions provided by the Escrow Agent, pursuant to the terms of this
Agreement.

(b)

The representations and warranties of the Buyer shall be true and correct in all
material respects as of the date when made and as of the Closing as though made
at that time (except for representations and warranties that speak as of a
specific date), and the Buyer shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by the Buyer at or
prior to the Closing.

7.

Conditions to the Buyer’s Obligation to Purchase.  The obligation of the Buyer
hereunder to purchase the shares of the Common Stock at the Closing is subject
to the satisfaction, at or before the Closing, of each of the following
conditions, provided that these conditions are for the Buyer’s sole benefit and
may be waived by the Buyer at any time in its sole discretion by providing the
Company with prior written notice thereof:

(a)

The Company shall have duly delivered to the Buyer the shares of the Common
Stock being purchased by the Buyer at the Closing and as permitted thereafter
pursuant to this Agreement.

(b)

The Company shall have delivered to the Buyer a certificate evidencing the
formation and good standing of the Company issued by the Secretary of State of
Nevada as of a date within five days of the Closing.

(c)

The Company shall have delivered to the Buyer a certified copy of the Articles
of Incorporation as certified by the Secretary of State of the State of Nevada
within five days of the Closing.

(d)

The Company shall have delivered to the Buyer a certificate, executed by the
Secretary of the Company and dated as of the Closing, as to (i) the resolutions
consistent with Paragraph 4(b) as adopted by the Company’s board of directors in
a form reasonably acceptable to the Buyer, (ii) the Articles of Incorporation,
and (iii) the Bylaws, each as in effect at the Closing.

(e)

The representations and warranties of the Company shall be true and correct as
of the date when made and as of the Closing as though made at that time (except
for representations and warranties that speak as of a specific date) and the
Company shall have performed, satisfied and complied in all respects with the
covenants, agreements and conditions required in this Agreement to be performed,
satisfied or complied with by the Company at or prior to the Closing.  The Buyer
shall have received a certificate, executed by the Chief Executive Officer of
the Company, dated as of the Closing, to the foregoing effect and as to such
other matters as may be reasonably requested by the Buyer.





13




 

(f)

The Company shall have delivered to the Buyer a letter from the Company’s
transfer agent certifying the number of shares of the Common Stock outstanding
as of a date within five days of the Closing.

(g)

The shares of the Common Stock (i) shall be designated for quotation or listed
on the Principal Market, and (ii) shall not have been suspended, as of the
Closing, by the SEC or the Principal Market from trading on the Principal Market
nor shall suspension by the SEC or the Principal Market have been threatened, as
of the Closing, either (A) in writing by the SEC or the Principal Market, or (B)
by falling below the minimum maintenance requirements of the Principal Market.

(h)

The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the shares of the
Common Stock, including without limitation, those required by the Principal
Market.

(i)

The Company shall have delivered to the Buyer such other documents relating to
the transactions contemplated by this Agreement as the Buyer or its counsel may
reasonably request.

8.

Termination.  In the event that the Closing shall not have occurred with respect
to the Buyer due to the Company’s or the Buyer’s failure to satisfy the
conditions set forth in this Agreement (and the nonbreaching party’s failure to
waive such unsatisfied condition(s)), the nonbreaching party shall have the
option to terminate this Agreement with respect to such breaching party at the
close of business on the date of the Closing, without liability of any party to
any other party.

9.

Miscellaneous.

(a)

Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of Texas, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
Texas or any other jurisdictions) that would cause the application of the laws
of any jurisdictions other than the State of Texas.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in Houston, Texas, for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
 EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

(b)

Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or PDF copy
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.

(c)

Headings.  The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.





14




(d)

Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e)

Entire Agreement; Amendments.  This Agreement supersede all other prior oral or
written agreements between the Buyer, the Company, and the Harlands, their
affiliates and Persons acting on their behalf with respect to the matters
discussed herein and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company, the Buyer, nor the Harlands make any representation, warranty, covenant
or undertaking with respect to such matters.  No provision of this Agreement may
be amended other than by an instrument in writing signed by the Company, the
Buyer, and the Harlands, and any amendment to this Agreement made in conformity
with the provisions of this Paragraph 9(e) shall be binding on the parties
hereto.  No provision hereof may be waived other than by an instrument in
writing signed by the party against whom enforcement is sought.  No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of this Agreement unless the same
consideration also is offered to all of the parties to this Agreement.  The
Company and the Harlands have not, directly or indirectly, made any agreements
with the Buyer relating to the terms or conditions of the transactions
contemplated in this Agreement except as set forth herein.  Without limiting the
foregoing, the Company and the Harlands confirm that, except as set forth in
this Agreement, the Buyer has not made any commitment or promise or has any
other obligation to provide any financing to the Company or otherwise.

(f)

Notices.  All notices, requests, demands, and other communications hereunder
shall be in writing and delivered personally or sent by registered or certified
United States mail, return receipt requested with postage prepaid, or by
telecopy or e-mail, if to the Company and any Subsidiary or to the Harlands,
addressed to Mr. Sydney A. Harland at 1213 Culberth Drive, Wilmington, North
Carolina 28405, telephone (910) 270-7749, telecopier (910) 270-6640, and e-mail
harlandsydney@aol.com; and if to the Buyer, addressed to Mr. Meier Frankel at 1
Rensselaer Drive, Spring Valley, New York 10977, telephones (845) 362-2345 and
(914) 260-7505, and email mack.frankel@yahoo.com.  Any party hereto may change
its address upon ten days’ written notice to any other party hereto.

(g)

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns.  No party
hereto shall assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other parties.

(h)

No Third Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.

(i)

Survival.  The representations, warranties, agreements, and covenants of the
Company, the Buyer, and the Harlands contained herein shall survive the Closing.

(j)

Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k)

No Strict Construction.  The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(l)

Remedies.  The Buyer and each affiliate of the Buyer that holds shares of the
Common Stock shall have all rights and remedies set forth herein and all rights
and remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law.  Any Person having any rights under any provision of this Agreement shall
be entitled to enforce such rights specifically, without posting a bond or other
security, to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law.  Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations hereunder, any remedy at law may prove
to be inadequate relief to the Buyer.  The Company therefore agrees that the
Buyer shall be entitled to seek temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages and without posting a
bond or other security.





15




 

(m)

Controlling Agreement.  In the event of any conflict between the terms of this
Agreement or any of the Exhibits or Schedules referred to herein, the terms of
this Agreement shall control.

IN WITNESS WHEREOF, the Company, the Buyer, and the Harlands have executed this
Agreement as of the date first written above.

GLOBAL EARTH ENERGY, INC.










By
        Sydney A. Harland, Chief Executive Officer











MEIER FRANKEL











SYDNEY A. HARLAND











BETTY A. HARLAND





16


